Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-7, 16, 18-19, and 25 have been canceled. Claims 12-15, 17, 20-22 and vectors comprising DNA encoding SEQ ID NO:1 and 3-4 remain withdrawn as drawn to non-elected invention.  Claims 1-2, 8-11 and 34-24 and Group (2), namely :a DNA encoding SEQ ID NO:2 variants , and species (e) variant (i.e. SEQ ID NO:2 with a substitution at position 305  only, are still at issue and are present for examination.
Applicants' arguments filed on 5/12/22, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claims 1-2, 8-11 and 23-24 are only examined to the extent that they read on the originally elected invention (namely: an expression vector comprising DNA encoding a variant glutamine synthetase having SEQ ID NO:2 with reduced enzymatic activity having at least a mutation at position 305 (elected species (e)). 
All other inventions and species embraced within the scope of instantly amended claims are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8-11 and 23-24 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, according to previous office action. 
In traversal of this rejection, applicant argues that claim 1 is now amended such that the length and composition of each of the recited regions of glutamine synthetase (GS) are no longer relevant, as amended now recites specific positions within SEQ ID NO:2 where the substitutions occur. Therefore, one of skill in the art would understand where each of the one or more substitutions of glutamine synthetase occurs and hence, this rejection should be withdrawn.
This argument was fully considered but was found unpersuasive. This is because firstly, if the recited regions in claim 1 are irrelevant, it is unclear as to why there are still recited in claim 1.
Secondly, applicant is encouraged to read the first “wherein ….” clause in instantly amended claim 1, which recites
 “comprising one or more mutations in:
(i) the glutamate binding region”, 
(ii) the ATP binding region”, 
(iii) the ammonia binding region” and/or 
(iv) at least one amino acid at position 12, 19, 91, 116 ….”. 
Said phrase does not limit the number of mutations in each of said regions (see one or more” language above. Further,  said clause by recitation of “and/or” allows for one or many more mutations in at least one of said regions (i)-(iii), whatever their size and length of said regions may be; or in combinations of said regions, optionally in addition to specific mutations in at least one of positions 12, 19, or 91 etc. Furthermore, said clause optionally allows for “at least one or more” mutations at positions 12, 19, 91, 116 irrespective of specific GS regions they land in.
Therefore, the examiner respectfully disagrees with applicant that instantly amended claim 1 overcomes this 112 second rejection and further believes that the language of claim 1 remains to be totally broad and confusing. Hence, this rejection remains. Claims 2, 8-11, 23-24 remain rejected for depending from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-2, 8-11 and 23-24 remain rejected under 35 U.S.C. 102(b) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Puzio (2007/0118916 and its corresponding US patent, both cited previously) according to previous office action.
In traversal of this rejection applicant argues the following:
(1) instant claim 1 as amended, is claiming an expression vector comprising DNA encoding a “selection marker”, wherein the selection marker is an attenuated glutamine synthetase (GS) comprising one or more mutations. Conventionally, when glutamine synthetase (GS) is used as a selection marker, the selection of its host cells is achieved by using methionine sulphoximine (MSX) as an inhibitor, wherein said inhibition/selection process is a time consuming and labor-intensive process. As an alternative, the present invention provides an expression vector comprising DNA encoding an attenuated glutamine synthetase (GS), which confers an unexpected advantage of being able to generate stable and high producing clones without the need for inhibitor addition. Hence, instant expression vectors are useful for producing recombinant proteins and antibodies. In contrast, Puzio teaches a process for the control of the production of a fine chemical by increasing the activity of an enzyme. In support of his/her position, applicant refers to  a glutamine synthetase YPR035W from Saccharomyces cerevisiae (see Puzio patent , columns 941-942)  as a high activity GS example in said patent publication.
(2) Puzio’s SEQ ID NO:21300 includes amino acid substitutions not found in the glutamine synthetase encoded by claimed expression vector (as can be verified by reviewing the sequence alignment results shown in page 11 of applicant’s response) and hence, it is unclear whether SEQ ID NO:21300 of Puzio has increased or attenuated activity as compared to the wild type counterpart.  According to applicant, the Office has alleged that said sequence of Puzio inherently has lower glutamine synthase activity and such assertion is a mere speculation. Further, applicant believes that it is evident throughout the specification of Puzio that the invention is aimed at increasing activity of a variety of enzymes including GS and as such it appears that the desired functional consequence of GS variants as described by Puzio is exactly opposite to that of this invention. Hence, there is no way that one of ordinary skill in the art would be led to an attenuated GS.
Applicant then concludes that Puzio neither discloses the features of the expression vector of this invention nor suggests an attenuated GS, much less the use of an attenuated GS as a selection marker and hence, this rejection should be withdrawn.
These arguments aware fully considered but were found unpersuasive. With respect to applicant’s former argument, firstly, while the examiner fully appreciates applicant’s contribution to rapid methods of selecting positive clones in the absence of inhibitors in the field of  recombinant expression of polypeptides, it should be noted that instant invention is a product and not a process. Therefore, the intended use of the product ( by calling it for example, “a selection marker” or something else), does not affect  patentability of said product. Secondly, the examiner respectfully disagrees with applicant that the GS enzymes or homologs thereof of Puzio merely are of higher activity than their wild type counterparts and are merely used by Puzio to increase the amount (yield) of a desired fine chemical. 
Applicant is advised to kindly review claims 13 and 16 (specifically reciting glutamine synthetase) of Puzio’s patent publication. In both of said claims the amount of desired fine chemical are claimed to be modulated to either increase or decrease.  Therefore, applicant’s comments referring to properties of Puzio’s enzymes and their sole utility in increasing production of a fine chemical are inaccurate.
Considering  applicant’s second argument, the examiner is totally puzzled by applicant’s traversal arguments. This is because, according to instant claim 1 reciting “comprising one or more mutations” in its first wherein clause, a single mutation at position 305 ( corresponding to ammonia binding domain”) together with at least a single mutation at position 12 of SEQ ID NO:2 results in an attenuated GS and as applicant has shown himself/herself in its sequence alignment, GS sequence of Puzio’s  comprises such mutations.  However, while ignoring said undeniable fact, applicant goes on to  argue that SEQ ID NO:21300 of Puzio has additional mutations which do not necessarily result in an attenuated GS activity. 
Thus, it appears that when it comes to applicant’s own invention, an expression vector comprising DNA encoding a SEQ ID NO:2 variant comprising mutations at positions 12 and 305 retains attenuated GS activity but when it comes to prior art,  Puzio’ s sequence which displays 93.3% identity to SEQ ID NO:2 and comprises said same mutations at positions 12 and 305 (as well as some others) does not necessarily exhibit attenuated GS activity. As applicant is aware, such contradictory argument cannot be relied upon to overcome the art of record.
 Further, with respect to the desired functional consequences of Puzio GS variants, as mentioned above, Puzio did not restrict the function of its enzyme variants (or polynucleotides encoding them) to mere enhancement of “fine chemical production” and at least in [9187], [9192]  and [9188] the concept of decreasing production of a fine chemical as the sole outcome of the invention (which is more than likely to occur due to enzyme attenuation), optionally while increasing the production of another fine chemical down the line is mentioned (see also claim 29).
Therefore, the examiner maintains that in contrast to applicant’s view, the examiner’s assertion regarding to inherent enzymatic property of Puzio’s glutamine synthase is not speculation and is in fact, reasonable and based on the explanations provided above, in addition to what was elaborated in the last office action, this rejection remains.
No claim is allowed.
Note:
An expression vector comprising a polynucleotide encoding SEQ ID NO:2 with an “E305A” mutation having attenuated GS activity appears to be free of prior art. Further, the prior art fails to suggest such specifically claimed expression vector.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651